DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 01/25/21 as being acknowledged and entered.  By this amendment claims 1-23 are pending and claims 20-23 are withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Patent 9,337,415) in view of Kula et al. (US PGPub 2014/0077318).
Claim 1: Oh teaches a material layer stack for a pSTTM device (Fig. 2) (Col. 3), the material layer stack comprising: a magnetic tunnel junction (MTJ) including a fixed magnetic layer (102), a tunnel barrier (106) disposed above the fixed magnetic layer 
Claim 2:  Kula teaches the conductive capping layer is selected from the group consisting of molybdenum and ruthenium (Clm 20) [0022] for a capping layer material used in an MTJ device.  
Claim 3:  Kula teaches the conductive capping layer includes a metal that has an oxygen affinity that is less than the oxygen affinity of tantalum [0004, 0022].  
Claim 4:  Kula teaches the conductive capping layer is selected from a highly siderophile group of elements consisting of osmium, iridium, platinum, rhenium and gold [0022].  
Claim 5:  Oh teaches the conductive capping layer has a thickness between 1.5 nm-5.0 nm (Fig. 2).  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 
Claim 6:  Oh teaches the protective layer comprises cobalt and iron (Col. 3 lines 38-40). 
Claim 7:  Oh teaches the protective layer (140) further comprises boron (Col. 3 lines 38-40)  
 Claim 8:  Oh teaches the protective layer has a thickness between 0.3 nm-1.5 nm (Col. 3 lines 50-51).  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 
Claim 10:  Kula [0019] (Fig. 2) and Oh (Fig. 2) teach the oxide layer is approximately 10-1000 times more conductive than the tunnel barrier.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   There is nothing in the present application to indicate that the claimed conductiveness is critical.
Claim 11:  Kula teaches the oxide layer (21) has a thickness between 0.3 nm-1.5 nm [0033].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Patent 9,337,415) in view of Kula et al. (US PGPub 2014/0077318), as applied to claim 1 above, and further in view of Oguz et al. (US PGPub 2019/0198567)
Regarding claim 9, as described above, Oh and Kula substantially read on the invention as claimed, except Oh and Kula do not teach the protective layer is non-magnetic.  Oguz teaches a protective layer in a perpendicular SSTM device that is non-magnetic to minimize the negative effects of the cap layer to the underlying layers  [0040] (ABS).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Oh and Kula to have the protective layer be non-magnetic to minimize the negative effects of the cap layer to the underlying layers (ABS).  

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Patent 9,337,415) in view of Kula et al. (US PGPub 2014/0077318), as applied to claim 1 above, and further in view of Oguz et al. (US PGPub 2019/0198567).

Oh and Kula substantially read on the invention as claimed, except Oh and Kula do not teach the protective layer is non-magnetic.  Oguz teaches a protective layer in a perpendicular SSTM device that is non-magnetic to minimize the negative effects of the cap layer to the underlying layers  [0040] (ABS).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the 
Claim 13:  Kula teaches the conductive capping layer is selected from the group consisting of molybdenum and ruthenium (Clm 20) [0022] for a capping layer material used in an MTJ device.  
Claim 14:  Oh teaches the conductive capping layer has a thickness between 1.5 nm-5.0 nm (Fig. 2).  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   There is nothing in the present application to indicate that the claimed thickness is critical.
Claim 15: Oh teaches the protective layer comprises cobalt, boron and iron (Col. 3 lines 38-40)  
Claim 16:  Oh teaches the protective layer (140) has a thickness between 0.3 nm-1.5 nm (Col. 3 lines 50-51).  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Claim 17:  Oh teaches the oxide layer (130) has a thickness that is less than the thickness of the tunnel barrier (106) (Fig. 2).  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   There is nothing in the present application to indicate that the claimed thickness is critical.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Patent 9,337,415) in view of Kula et al. (US PGPub 2014/0077318) and Oguz et al. (US PGPub 2019/0198567), as applied to claim 12 above, and further in view of Horng et al. (US PGPub 2013/0175644).
 Regarding claim 18, as described above, Oh and Kula substantially read on the invention as claimed, except Oh and Kula do not teach the top electrode is a material different from the material of the capping layer.  Horng teaches the top electrode (43) [0076] is a material different from the material of the capping layer (41) [0056] for use in an MTJ device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a capping layer and top electrode in an MTJ of different materials as taught by Horng (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Patent 9,337,415) in view of Kula et al. (US PGPub 2014/0077318) and Oguz et al. (US PGPub 2019/0198567), as applied to claim 12 above, and further in view of Maertz et al. (US PGPub 2019/0036010) (PCT/US16/25709).
 Regarding claim 19, as described above, Oh and Kula substantially read on the invention as claimed, except Oh and Kula do not teach a synthetic antiferromagnetic layer is disposed between the fixed layer and the bottom electrode layer.  Maertz teaches a synthetic antiferromagnetic layer (104) is disposed between the fixed layer (1104) and the bottom electrode layer (1102) to improve the ability of the fixed layer to .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.